The opinion of the court was delivered hy
Trenchard, J.
This is the defendant’s appeal from a judgment rendered for the plaintiff by the judge of the District Court, sitting without a jury.
From the evidence at the trial it was open to the judge to find that Ihe plaintiff, a passenger, was injured through the giving way of an adjustable hand-rail,.which he took hold of in hoarding a vestibule car of the defendant’s train at Newark, because the lower end of: the rail had not been put in the socket hy the servant who adjusted it for the assistance of passengers boarding the car at that stop.
The judge rendered a judgment compensating the plaintiff for his injury.
We 'think the motion for nonsuit was properly denied. There was a reasonable inference of a negligent omission of the servant in failing to secure the rail property, deducible from the fact that it was out of the socket when the plaintiff grasped it.
At the conclusion of the case the judge was requested to apply certain rules of law In accordance with the procedure pointed out in Mills v. Mott, 30 Vroom 15. In effect he refused to apply them. This was proper if they were either unsound or inapplicable to the facts in evidence. We think they were. The first and third were inapplicable, and the second, fourth and fifth were wrong in law.
The judgment will he affirmed.